The petitioner, after arraignment on a complaint of armed robbery while masked, was held awaiting trial on $50,000 cash bail, as set by a Superior Court judge. The petitioner then petitioned for a bail review before a single justice of this court who, after hearing, reduced the bail to $25,000 cash. The petitioner appealed. On examination of the record, and consideration of the arguments, we discern no error of law or abuse of discretion in the single justice’s ruling. His order is affirmed.

So ordered.